Citation Nr: 1735398	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-34 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for dermatophytosis of the left hand long finger (previously characterized as onychomycosis of the left hand long finger).  

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that proceeding is associated with the record.  

In August 2016, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regarding the claims for service connection for bilateral knee and ankle disorders, the Veteran was afforded VA examinations in November 2016, and an addendum medical opinion was obtained in February 2017.  In the November 2016 VA examination report, the examiner diagnosed the Veteran with bilateral knee joint osteoarthritis and bilateral lateral collateral ankle ligament sprains.  The examiner opined that the Veteran's bilateral knee and ankle disorders were less likely as not incurred in or caused by his service.  In the February 2017 addendum opinion, the examiner stated that he believed there was no evidence in the medical literature, consensus in the medical community, or evidence in this specific case that supports a causal or aggravation relationship between the Veteran's bilateral knee and ankle conditions and in-service events.  

Nevertheless, the Board finds that a remand is necessary to obtain a fully adequate VA medical opinion.  In this regard, the examiner did not specifically address whether the Veteran's bilateral knee and ankle disorders were related to his duties as a light weapons infantryman, as directed by the Board in the August 2016 remand.  Moreover, the examiner's addendum opinion was general and contained no discussion of the facts in this specific case.  Therefore, a remand is required to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, a March 2017 Social Security Administration (SSA) inquiry indicated that no disability determination was made.  However, it was also noted that the Veteran's disability had its onset in January 2013 and that he had Title II status.  Moreover, in September 2014, the Veteran reported that he was denied SSA benefits and that he was considering appealing that decision.  See September 2014 VA social work record.  It is unclear whether the records pertaining to that decision may be relevant to the claims on appeal.  Therefore, the AOJ should attempt to obtain any available records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a bilateral knee disorder, bilateral ankle disorder, and left long finger dermatophytosis.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Tampa VAMC dated from February 2015 to the present, and the Bay Pines VA Healthcare System dated from October 2016 to the present.  

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records. 

3.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's right and left knee disorders.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify any right knee and left knee disorders that may be present.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related  to the Veteran's military service, to include his duties as a light weapons infantryman.

In rendering his or her opinion, the examiner should consider the following: 1) the August 1974 service treatment record that showed a bruise on the left leg with superficial abrasions; 2) the Veteran's testimony from the February 2016 hearing that he experienced ongoing symptoms of knee pain since service; 3) the Veteran's testimony that his VA physician attributed his knee arthritis to his military service; and 4) the VA examination findings and opinions of record, including the November 2016 VA examination and February 2016 VA addendum opinion. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After any additional records are associated with the claims file, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's right and left ankle disorders.  A physical examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify any right ankle and left ankle disorders that may be present.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related  to the Veteran's military service, to include his duties as a light weapons infantryman and cold weather injuries therein.  

In rendering his or her opinion, the examiner should consider the following: 1) the August 1974 service treatment record that showed a bruise on the left leg with superficial abrasions; 2) the October 1974 service treatment record that noted a diagnosis of a cold weather injury to both feet; 3) the September 1975 service treatment record that noted a diagnosis of a right foot strain as a result of a twisting injury; 4) the Veteran's testimony from the February 2016 Board hearing that he experienced ongoing symptoms of ankle pain since service; 5) the Veteran's testimony that his VA physician attributed his ankle arthritis to his military service; 6) the VA examination findings and opinions of record, including the November 2010 VA examination; November 2016 VA examination; and February 2016 VA addendum opinion. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



